Exhibit No. (10)o

 

Outside Directors’ Compensation

 

Each Outside Director of Kimberly-Clark Corporation will receive the following
compensation for their services as a director, in accordance with the terms of
the Corporation’s Outside Directors’ Compensation Plan (dated as of November 12,
2003) (the “Plan”). The compensation elements listed below supersede or are in
lieu of all other cash or stock options currently set out under the Plan:

 

  •   A cash Retainer in the amount of $70,000, payable in quarterly
installments in advance. No separate meeting fees will be payable for attending
board and committee meetings.

 

  •   A grant of 2,000 Restricted Share Units. This grant will be made effective
as of the first business day of the year. Directors joining the Board during the
year will receive a pro-rata grant of Restricted Share Units upon the effective
date of their election to the Board.

 

  •   The Chairman of each of the Audit, Compensation, and Nominating and
Corporate Governance Committees will each receive an additional grant of 300
Restricted Share Units.

 

  •   The Lead Director will receive an additional grant of 500 Restricted Share
Units.

 

  •   The Restricted Period for the Restricted Share Units shall commence on the
date of grant and expire on the date each recipient retires from or otherwise
terminates service on the Board. The Restricted Share Units may not be
transferred during the Restricted Period.

 